Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 12/17/2021. 
Claims 1-3, 7-9, 13-15, 19-21 have been amended. Claims 4-6, 10-12, 16-18 have been cancelled. 
Examiner respectfully notes that the amended claims are not properly marked in accordance with 37 CFR 1.121 (c) (2). See also MPEP 714 (c). All subsequent amendments submitted that do not comply with the rule will be treated as described in MPEP 714 (f). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-9, 13-15, 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 7, 13, the originally filed specification fails to describe “wherein the information on multiple scheduling request resources includes first identifications of multiple scheduling requests and second identifications of plural physical uplink control channel (PUCCH) resources, and wherein each of the identifications of multiple scheduling requests is associated with at least one identification among the second identifications of the PUCCH resources.” The remarks do not particularly describe where the subject matter is described. The closest portion of the specification appears to be par. 0077-0080. This portion does not describe a configuration with first identification and second identification and more importantly the association of each identification of multiple SR being associated with second identification of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 7-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2015/0373678 A1) in view of Koo et al. (US 2011/0205981 A1) and Lee et al. (WO 2016/010227 A1) or Moon et al. (USP 10,172,153 B2).

Regarding claims 1, Chou discloses a base station in wireless communications, the base station comprising: 
a transmitter (see fig. 5, discloses base station configured to transmit, i.e. inherently including a transmitter); 
a receiver (fig. 5, discloses a base station configured to receive, i.e. inherently including a receiver); and 
a controller which controls the transmitter and the receiver to: 
transmit, to one wireless device, scheduling request configuration information which includes information on multiple scheduling request resources (see par. 0007, discloses allocating of SR resources by the BS to UE, in other words, configuring the UE with configuration information, multiple SR resource is interpreted as referring to periodicity, or the number of times SR is sent to BS, or multiple scheduling request over allocated resources); and 
receive, from the one wireless device, multiple scheduling requests, via a physical uplink control channel (PUCCH) in one or more symbols based on the scheduling request configuration information including the multiple scheduling request resources (see par. 0007, 0028, discloses sending SR or scheduling request via allocated resources in PUCCH using the periodicity or 
Chou fails to disclose but Koo discloses wherein the multiple scheduling requests are received in a slot (see at least fig. 6, par. 0105). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmission slot wherein particularly symbols are configured for receiving multiple scheduling requests as described by Koo. 
The motivation for doing so would be to allow configuring of different types of SRs.  
Chou fails to disclose but Lee discloses wherein the information on multiple scheduling request resources includes first identifications of multiple scheduling requests and second identifications of plural physical uplink control channel (PUCCH) resources (see page 68, table 18, discloses particular PUCCH resource for each scheduling request), and
wherein each of the identifications of multiple scheduling requests is associated with at least one identification among the second identifications of the PUCCH resources (see page 68, table 18, discloses particular PUCCH resource for each scheduling request). These limitations are also taught by Moon at col. 22, line 62-col. 23, line 50 including the IE described in col. 23-24. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuration of different scheduling request to allow configuring the terminal with multiple SRs. 


 Regarding claims 7, 13, Chou discloses an operation method of a wireless device or a user equipment, the method or the UE comprising: 
A transmitter (see claim 8, discloses a transmitter);
A receiver(see claim 8, discloses a receiver); and 
A controller which controls the transmitter and the receiver to:
receiving, from a base station, scheduling request configuration information which includes information on multiple scheduling request resources (see par. 0007, discloses allocating of SR resources by the BS to UE, in other words, configuring the UE with configuration information, multiple SR resource is interpreted as referring to periodicity, or the number of times SR is sent to BS, or multiple scheduling request over allocated resources); and 
transmitting, to the base station, multiple scheduling requests, via a physical uplink control channel (PUCCH) based on the scheduling request configuration information including the multiple scheduling request resources (see par. 0007, 0028, discloses sending SR or scheduling request via allocated resources in PUCCH using the periodicity or repeating the one or more SR request over configured or allocated resources, par. 0046, discloses for example sending SR at T1 and SR at T2, where SR are transmitted via PUCCH resources, i.e. discloses at least two PUCCHs, see also par. 0034-0036, discloses the SR transmission calculated using the formula that includes slot number).
Chou fails to disclose but Koo (US 2011/0205981 A1) discloses wherein the multiple scheduling requests are received in a slot (see at least fig. 6, par. 0105). 

The motivation for doing so would be to allow configuring of different types of SRs.  
Chou fails to disclose but Lee discloses wherein the information on multiple scheduling request resources includes first identifications of multiple scheduling requests and second identifications of plural physical uplink control channel (PUCCH) resources (see page 68, table 18, discloses particular PUCCH resource for each scheduling request), and
wherein each of the identifications of multiple scheduling requests is associated with at least one identification among the second identifications of the PUCCH resources (see page 68, table 18, discloses particular PUCCH resource for each scheduling request). These limitations are also taught by Moon at col. 22, line 62-col. 23, line 50 including the IE described in col. 23-24. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuration of different scheduling request to allow configuring the terminal with multiple SRs. 
The motivation for doing so would be to allow configuration of different SRs for different services. 

Regarding claims 2, 8, 14, Chou the base station or method wherein: 
the multiple scheduling request resources are resources or consecutive resources based on a unit of a pre-configured time (see fig. 7, 8, discloses wherein the allocated resources are within PUCCH and based on preconfigured time, see also par. 0009), or 


Regarding claims 3, 9, 15, Chou discloses the base station or method wherein the pre-configured time unit is one of a radio frames, a slot, a mini-slot, a sub-slot, a subframe, or a symbol, or is a combination of two or more thereof (see par. 0034, discloses the preconfigured time unit to be subframe).  

Claims 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Koo and Lee or Moon as applied to claim 1, 7, 13 above, and further in view of Kim et al. (US 2019/0230680 A1, as supported by Provisional Application 62/373,994).

Regarding claims 19, 20, 21, Chou fails to disclose but Kim discloses the user equipment, the base station or the method wherein the multiple scheduling request resources relate to spatial sectors (see abstract or par. 0009).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the multiple scheduling request resources relate to special sectors as described by Kim. 
The motivation for doing so would be to allow configuring resources for scheduling resources related to spatial sectors.  
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-9, 13-15, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466